Case 2:18-cv-09034-DMG-AS Document 17 Filed 04/23/20 Page 1 of 2 Page ID #:131



  1   Brian Brazier, Esq (SNB: 2445004)
      PRICE LAW GROUP, APC
  2
      8245 North 85th Way
  3   Scottsdale, AZ 85258
      P: 818-600-5587
  4   brian@pricelawgroup.com
  5
      Lauren Tegan Rodkey, Esq (SBN:275830)
  6   PRICE LAW GROUP, APC
      6345 Balboa Blvd, Suite 247
  7
      Encino, CA 91316
  8   P: 818-600-5526
      tegan@pricelawgroup.com
  9   Attorneys for Plaintiff,
 10   Michele Angelin

 11
                              UNITED STATES DISTRICT COURT
 12                          CENTRAL DISTRICT OF CALIFORNIA
 13
      MICHELE ANGELINI,                              Case No.: 2:18-cv-9034-DMG (ASx)
 14
                    Plaintiff,                       STIPULATION OF DISMISSAL
 15          vs.
 16   NAVIENT SOLUTIONS, LLC,
 17                 Defendant.
 18
 19
             Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Michele Angelini and
 20
 21   Defendant Navient Solutions, LLC, (“Navient”), by and through undersigned counsel,

 22   hereby stipulate that this action and all claims and defenses asserted therein be dismissed
 23   with prejudice as to Navient. The parties have further stipulated that each party shall bear
 24
      their own attorneys’ fees, costs, and expenses.
 25
 26          Respectfully submitted this 23rd day of April 2020,

 27
 28

                                                   -1-
Case 2:18-cv-09034-DMG-AS Document 17 Filed 04/23/20 Page 2 of 2 Page ID #:132



  1
       PRICE LAW GROUP, APC                           HINISHAW & CULBERTSON LLP
  2
  3    By: /s/Brian J. Brazier                        By: /s/Dennis N. Lueck
       Brian Brazier, Esq (SNB: 2445004)              Dennis N. Lueck, Jr.
  4    8245 North 85th Way                            One California Street, 18th Floor,
  5    Scottsdale, AZ 85258                           San Francisco, CA 94111
       T: 818-600-5587                                T: 212-471-6216
  6    brian@pricelawgroup.com                        dlueck@hinshawlaw.com
  7
       Attorneys for Plaintiff                        Attorneys for Defendant
  8    Michele Angelini                               Navient Solutions, LLC
  9
 10
 11
 12                                CERTIFICATE OF SERVICE

 13
             I hereby certify that on April 23, 2020, I electronically filed the foregoing with the
 14
      Clerk of the Court using the ECF system, which will send notice of such filing to all
 15
      attorneys of record in this matter. Since none of the attorneys of record are non-ECF
 16
      participants, hard copies of the foregoing have not been provided via personal delivery or
 17
      by postal mail.
 18
 19
                                                        PRICE LAW GROUP, APC
 20
 21
                                                        /s/Florence Lirato
 22                                                     Florence Lirato

 23
 24
 25
 26
 27
 28
                                                    -2-
